              Case 3:21-cv-05122-BHS Document 30 Filed 05/28/21 Page 1 of 5




 1                                                                        JUDGE BENJAMIN H. SETTLE

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON

 9
     WILLIAM V. LANGFITT III, individually and
10   as executor of the ESTATE OF WILLIAM V.
     LANGFITT, IV, and PATRICIA E.                        No.    3:21-CV-05122-BHS
11   LANGFITT, individually,
                                                          MOTION FOR LEAVE TO AMEND AND
12                                 Plaintiff,             SUPPLMENT COMPLAINT

13                  vs.
                                                          (ORAL ARGUMENT REQUESTED)
14   PIERCE COUNTY, COLBLY EDWARDS and                    NOTED: JUNE 18, 2021
     “JANE DOE” EDWARDS
15
                                   Defendants.
16

17

18
                           RELIEF REQUESTED AND BACKGROUD FACTS
19
            Pursuant to Federal Rule of Civil Procedure 15 and Local Rule 15, Plaintiffs, through their
20
     undersigned counsel of record, respectfully request leave to amend their original Complaint in the
21
     above-captioned case. Plaintiffs seek to amend leave to amend to amend and supplement the
22
     Complaint to include additional facts in support of Plaintiffs’ claims. Plaintiffs outline the facts
23

      MOTION FOR LEAVE TO AMEND AND FILE FIRST AMENDED COMPLAINT- 1                     VALDEZ LEHMAN, PLLC
                                                                                         14205 SE 36th St. Ste. 100
                                                                                           Bellevue, WA 98006
                                                                                             P: 425.458.4415
                                                                                             F: 425.732.0130
               Case 3:21-cv-05122-BHS Document 30 Filed 05/28/21 Page 2 of 5




 1   surrounding the decedent’s mental health at the time prior to his death and how Defendants policies,

 2   practices, procedures and customs encouraged the misconduct of failing to train, supervise, control

 3   and discipline its deputies, thus, embracing and endorsing the killing of an unarmed young man- Billy

 4   Langfitt. In support of this Motion, Plaintiffs submit a proposed First Amended Complaint, attached

 5   as Exhibit A to this motion. See Declaration of Jesse Valdez, EX. A.

 6          Plaintiffs commenced this action on February 19, 2021. See Dkt. 1. The Parties have not yet

 7   been given a trial date for this case. Additionally, the parties have not been given case deadlines for

 8   the case. At this time, there is no discovery deadline for this case.

 9                                                   ISSUE

10          Whether leave should be freely granted by the Court for Plaintiffs to amend their Complaint

11   to plead and include changes for the Plaintiffs as to facts supporting their claims.

12

13                                                EVIDENCE

14          The motion is supported by the declaration of Jesse Valdez and Exhibits.

15

16                                                ANALYSIS

17          Federal Rule of Civil Procedure 15(a)(2) allows for the amendment of pleadings with leave

18   of court, or with the opposing counsel’s written consent, before trial. Fed. R. Civ. P. 15(a)(2). The

19   Rule further provides that the “[t]he court should freely give leave when justice so requires.” Id.

20   In addition, Rule 15(d) specifically allows the filing of supplemental pleadings to allege new facts

21   that occur after the filing of the original pleadings. Rule 15(d) states that “[o]n motion and

22   reasonable notice, the court may, on just terms, permit a party to serve a supplemental pleading

23   setting out any transaction, occurrence, or event that happened after the date of the pleading to be

      MOTION FOR LEAVE TO AMEND AND FILE FIRST AMENDED COMPLAINT- 2                         VALDEZ LEHMAN, PLLC
                                                                                             14205 SE 36th St. Ste. 100
                                                                                               Bellevue, WA 98006
                                                                                                 P: 425.458.4415
                                                                                                 F: 425.732.0130
              Case 3:21-cv-05122-BHS Document 30 Filed 05/28/21 Page 3 of 5




 1   supplemented.” Fed. R. Civ. P. 15(d).

 2          Because Rule 15(a) instructs that leave to amend pleadings should be “freely” given, the

 3   standard of review is liberal. Indeed, the Ninth Circuit has instructed that the rule “should be

 4   interpreted with ‘extreme liberality,” Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir.

 5   1990)(quoting United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981)), and “[a]n outright refusal

 6   to grant leave to amend without a justifying reason is…an abuse of discretion.” Smith v.

 7   Constellation Brands, Inc., 2018 WL 991450, at *2 (9th Cir. Feb. 21, 2018)(quoting Leadsinger

 8   Inc., v. BMG Music Publ’g, 512 F.3d 522, 532, (9th Cir. 2008) and citing Foman v. Davis, 371 U.S.

 9   178, 182 (1962)).

10          The rule is intended to make possible proper decision on merits, to provide adequate notice

11   to parties of the basis for claims against them, and to permit amendment of the pleadings unless it

12   would result in prejudice to the adverse party. Caruso v. Local Union No. 690, 100 Wn.2d 343,

13   349, 670 P.2d 240 (1983).

14          Justice requires Plaintiffs to amend their Complaint to include additional facts where there is

15   no prejudice to the Defendants.

16          In determining whether an amendment would cause prejudice, the court should consider

17   factors including undue delay, unfair surprise, and jury confusion. Herron v. Tribune Publishing

18   Co., 108 Wn.2d 162, 165-66, 736 P.2d 249, (1987). There is no undue delay where Plaintiffs seek

19   to amend to include facts to support it claims as discovery has not yet begun. The case has is still in

20   its infancy stages and the discovery process will be initiated soon. There is discovery cut deadline

21   yet in place. There is no unfair surprise because the seek to include facts the defendants are or

22   should be aware of. Additionally, including additional facts to the complaint provides adequate

23   notice to the defendants.

      MOTION FOR LEAVE TO AMEND AND FILE FIRST AMENDED COMPLAINT- 3                        VALDEZ LEHMAN, PLLC
                                                                                            14205 SE 36th St. Ste. 100
                                                                                              Bellevue, WA 98006
                                                                                                P: 425.458.4415
                                                                                                F: 425.732.0130
              Case 3:21-cv-05122-BHS Document 30 Filed 05/28/21 Page 4 of 5




 1          Similarly, Rule 15(d) “is intended to give district courts broad discretion in allowing

 2   supplement pleadings” to promote “judicial economy and convenience.” Keith v. Volpe, 858 F.2d

 3   467, 473 (9th Cir. 1988); see also San Luis & Delta-Mendota Water Auth. v. U.S. Dep’t of Interior,

 4   236 F.R.D. 491, 496 (E.D. Cal. 2006)(“Leave should be freely given”). Supplemental pleadings

 5   should be allowed as a matter of course “unless some particular reason for disallowing them

 6   appears.” Keith, 858 F.2d at 473. (citation omitted). Finally, judicial economy is served by

 7   resolving related issues in a single lawsuit between the same parties.

 8

 9                                              CONCLUSION

10          For the above reasons, Plaintiffs respectfully request leave to amend and supplement the original

11   Complaint in the above-captioned matter.

12          DATED this 28th day of May, 2021.

13

14                                          /s/ Jesse Valdez___________
                                            Jesse Valdez, WSBA #35378
15                                          Valdez Lehman, PLLC
                                            14205 SE 36th Street, Ste. 100
16                                          Bellevue, WA 98006

17

18

19

20

21

22

23

      MOTION FOR LEAVE TO AMEND AND FILE FIRST AMENDED COMPLAINT- 4                       VALDEZ LEHMAN, PLLC
                                                                                           14205 SE 36th St. Ste. 100
                                                                                             Bellevue, WA 98006
                                                                                               P: 425.458.4415
                                                                                               F: 425.732.0130
              Case 3:21-cv-05122-BHS Document 30 Filed 05/28/21 Page 5 of 5




 1

 2

 3
                                           CERTIFICATE OF SERVICE
 4
             I hereby certify that on May 28, 2021, I electronically filed the foregoing Motion for Leave
 5   to Amend and Supplement Plaintiffs First Amended Complaint with the Clerk of the Court using the
     CM/ECF system which will send notification of this filing to the attorneys of record and all
 6   registered participants.

 7

 8                                         /s/ Jesse Valdez___________
                                           Jesse Valdez
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

      MOTION FOR LEAVE TO AMEND AND FILE FIRST AMENDED COMPLAINT- 5                      VALDEZ LEHMAN, PLLC
                                                                                          14205 SE 36th St. Ste. 100
                                                                                            Bellevue, WA 98006
                                                                                              P: 425.458.4415
                                                                                              F: 425.732.0130
